NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTHA LOPEZ LOPEZ,                             No.    13-70931

                Petitioner,                     Agency No. A070-209-566

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Martha Lopez Lopez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision finding her removable. We have jurisdiction under




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law and constitutional claims.

Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th Cir. 2011). We deny the

petition for review.

      The agency did not err or violate due process in finding Lopez Lopez

removable as charged, because Samayoa-Martinez v. Holder forecloses her

contention that her statements to immigration officials at the border were

unconstitutionally obtained in violation of 8 C.F.R. § 287.3(c). 558 F.3d 897, 901-

02 (9th Cir. 2009); see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien

must show error and substantial prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         2                                   13-70931